Opinion by
Mr. Justice Elkin,
February 14, 1910:
The assignments of error are without any substantial merit *116under the facts developed at the trial. All of the questions raised by this appeal were fully considered and properly disposed of by the learned trial judge upon the motion for a new trial. The opinion filed when the motion for a new trial was refused amply sustains the correctness of every ruling made and principle of law laid down during the course of the trial. We can add nothing of value by further discussion of the same questions raised here. As to the confession of the defendant, as well as the confession of Paul Fornwalt, and whether they were made voluntarily, or whether appellant was voluntarily present when Fornwalt made his statement, the reasons given by the court below in the opinion filed fully and convincingly sustain every position taken by the trial judge about which complaint is made. The appellant had a fair and impartial trial under the law, and no unbiased person who reads this record can have any doubt that the verdict was rendered in accordance with the evidence.
Assignments of error overruled, judgment affirmed and record remitted to the court of oyer and terminer of Lancaster county for the purpose of execution.